Appeal from judgment of Supreme Court, New York County, rendered February 16, 1973, convicting defendant, after a jury trial, of robbery in the first degree held in abeyance pending hearing and determination by the Trial Justice, to whom the case is remanded, as to the reasonableness of the trial delay herein. Defendant was arrested on December 23, 1971 and indicted on February 3, 1972. Before commencement of the trial on January 16, 1973, defendant presented a pro se habeas corpus petition requesting dismissal of the indictment for failure to accord him a speedy trial. The court initially reserved decision on the application; but later summarily dismissed it, upon defendant’s insistence on a decision, prior to any response from the District Attorney and without setting forth *822its reasons therefor. Since the application was timely made (CPL 210.20, subd. 2), a hearing should have been held to determine the merits of defendant’s claim. (People v Rodriguez, 45 AD2d 41.) Concur — Stevens, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.